 



[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.64
CONFIDENTIAL
VIA FAX AND FEDERAL EXPRESS
January 7, 2004
David L. Snitman, Ph.D.
Chief Operating Officer
Array BioPharma, Inc.
3200 Walnut Street
Boulder, CO 80301

     
RE:
  Amendment No. 2 to the Drug Discovery Collaboration Agreement
 
  (“Amendment No. 2”)

Dear Dr. Snitman:
As you know, InterMune, Inc. (“InterMune”) and Array BioPharma, Inc. (“Array”)
are parties to that certain Drug Discovery Collaboration Agreement dated
September 13, 2002, as amended May 8, 2003 (the “Agreement”). The parties agree
that the Agreement is hereby amended as follows, effective as of the date of
this Amendment No. 2 (“Amendment Effective Date”):

1.   The [ * ] is hereby removed as a [ * ] of the Agreement solely for the
purpose of Array entering into an [ * ] arrangement with a third party (the
“Third Party”) for [ * ], and subject to the terms of this Amendment No. 2.
Accordingly:

  (a)   InterMune hereby waives its option to [ * ] under Section 2.7.2 of the
Agreement solely with respect to such arrangement with the Third Party.     (b)
  If such arrangement with the Third Party has not been concluded within three
(3) months from the Amendment Effective Date as evidenced by an executed written
agreement, then [ * ] automatically will be reinstated as a [ * ] of the
Agreement, and all of InterMune’s rights and Array’s obligations under the
Agreement with respect to [ * ] will be reinstated in full. InterMune agrees
that Array does not need to provide InterMune with a copy of such written
agreement, so long as InterMune receives by three (3) months from the Amendment
Effective Date a written certification, in the form attached as Exhibit A
hereto, from an authorized officer of Array that a written agreement for such [
* ] arrangement has been executed. Any material misrepresentation set forth in
such certification will be deemed a material breach of this Amendment No. 2.    
(c)   If such arrangement is concluded with the Third Party, but the [ * ]
thereafter revert to Array for any reason, then [ * ] automatically will be
reinstated as a [ * ] of the Agreement, and all of InterMune’s rights and
Array’s obligations under the

 



--------------------------------------------------------------------------------



 



      Agreement with respect to [ * ] will be reinstated in full. Array will
give InterMune prompt written notice of any such reversion.

  (d)   Nothing in this Amendment No. 2 will be deemed to:

  (i)   grant to Array any further right, title or interest in or to any
intellectual property (including, without limitation, any patent rights)
Controlled by InterMune other than as expressly stated in Sections 4.1.1 and 4.3
of the Agreement;     (ii)   Array to use any Hit Compound, Lead Compound or
Product for any purpose other than the Research Collaboration conducted in
accordance with the Agreement; nor     (iii)   permit Array to grant to any
third party any right, title or interest in or to any Hit Compound, Lead
Compound or Product.

2.   In consideration for InterMune’s agreement as set forth in Section 1 above,
and irrespective of the outcome of the negotiations or arrangement between Array
and the Third Party:

  (a)   (i) During the Research Term, Array shall provide, at its sole cost and
expense, [ * ] additional FTEs to conduct the Research Collaboration. Such
additional FTEs will bring the present number of FTEs conducting the Research
Collaboration from [ * ] to [ * ]. Each such individual shall have the
appropriate skills, training, experience and ability to perform his or her
responsibilities under the Research Plan.     (ii)   If Array fails to provide
such additional FTEs as described in subsection (a)(i) above, then in addition
to any other remedies available to InterMune at law or equity, InterMune shall
be entitled to offset the costs of such additional FTEs (based on the Array FTE
Rate, as defined in Section 5.1.2 of the Agreement) against any amounts due to
Array under the Agreement, including, without limitation, any milestone and/or
royalty payments.     (b)   Except for purposes of the Research Collaboration
conducted in accordance with the Agreement, Array shall not develop (either
pre-clinically or clinically), use, import, make, have made, sell or offer for
sale any Hit Compound, Lead Compound or Product, including, without limitation,
in conjunction with any other compound or product.     (c)   Array shall not
enable (including without limitation through the grant of a license or covenant)
any Array Affiliate or Third Party to develop (either pre-clinically or
clinically), use, import, make, have made, sell or offer for sale any Hit
Compound, Lead Compound or Product, including, without limitation, in
conjunction with any other compound or product.

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



3.   If Array materially breaches this Amendment Number 2, then InterMune will
be entitled to seek any and all remedies available at law and or equity. Without
limiting the generality of the foregoing, in the event of any such material
breach: (i) [ * ] automatically will be reinstated as a [ * ] of the Agreement;
and (ii) all of InterMune’s rights and Array’s obligations under the Agreement
with respect to [ * ] will be reinstated in full.

Except as set forth above, all terms and conditions of the Agreement will remain
in full force and effect. Any capitalized term used herein and not otherwise
defined will have the same meaning as set forth in the Agreement.
Please acknowledge your agreement to the above by having an authorized Array
representative countersign both enclosed copies of this Amendment No. 2 where
indicated below, and returning one original to the attention of Gloria Lopez,
Contracts Administrator, at InterMune. We would be happy to proceed based on
receipt of a facsimile copy while awaiting the original.
Sincerely,
/s/ Larry Blatt
Larry Blatt
Vice President of Biopharmacology Research

          Acknowledged and Agreed:    
 
        ARRAY BIOPHARMA, INC.    
 
       
By:
  /s/ David Snitman
 
   
 
       
Name:
  David Snitman    
 
       
Title:
  COO    
 
       
Date:
  1-15-04    
 
       
cc:
  Paul Resnick, InterMune    
 
  General Counsel, Array BioPharma    

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



EXHIBIT A
ARRAY BIOPHARMA, INC.
OFFICER’S CERTIFICATE
     The undersigned,          , hereby certifies that {he/she} is the duly
elected or appointed {Title} of ARRAY BIOPHARMA, INC., a Delaware corporation
(the “Company”), and acting in such capacity hereby certifies that:
(a) As of {Date}, the Company entered into a written agreement with a third
party (the “Third Party Agreement”) setting forth the terms of an [ * ]
arrangement regarding the [ * ], which agreement is effective and binding on the
Company.
(b) The Third Party Agreement does not conflict with any obligation of the
Company under the Drug Discovery Collaboration Agreement between the Company and
InterMune, Inc. (“InterMune”) dated September 13, 2002, as amended (the
“Agreement”).
(c) The Company will promptly notify InterMune in writing upon any termination
of the Third Party Agreement or of any reversion of [ * ] to the Company.
(d) Any material misrepresentation set forth in this Certificate will be deemed
a material breach of the Agreement, and InterMune will be entitled to seek any
and all remedies available at law and or equity.
All capitalized terms used and not otherwise defined in this Certificate shall
have the same meanings as in the Agreement.
IN WITNESS WHEREOF, I have hereunto set my hand as of the day of      , 2004.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4